UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6056



JOHNATHAN LEE X SMITH,

                                            Plaintiff - Appellant,

          versus

F. TAYLOR STUART; C. AILSTOCK; PERRY; A. V.
STONE; G. S. THOMPSON; VIRGINIA PAROLE BOARD;
GEORGE F. ALLEN, Governor; VIRGINIA DEPARTMENT
OF CORRECTIONS; JERRY W. KILGORE; BRUCE
MORRIS; RICHARD W. CROSSEN, JR.; JOHN WILLIAM
WADE, JR.; SANDRA L. COMBS; WINNIE R. DIXON;
JOSEPH F. LEWIS; LINDA R. PITMAN; LOU ANN
WHITE; DONALD R. GUILLORY; LAYTON LESTER;
SUSAN CARSON; D. WILMOUTH; DIANE SPENCER;
J. P. JONES; MARCI ORNELAS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1291-R)

Submitted:   May 16, 1996                   Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Johnathan Lee X Smith, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

some of the claims in his 42 U.S.C. § 1983 (1988) complaint and

transferring the remainder of the case to the United States Dis-

trict Court for the Eastern District of Virginia. We dismiss the

appeal for lack of jurisdiction because the order is not appeal-
able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1988), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order. See Ellicott Mach. Corp. v. Modern Welding

Co., 502 F.2d 178, 180 (4th Cir. 1974).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                3